EDMUND A. Allen, doing business as the Allen Realty Company, brought suit in the district court to recover a judgment in the sum of $750 for services rendered by him in effectuating an exchange of real estate belonging to the Cherokee Realty Company, a corporation, for California real estate.
The case was tried to the court without the intervention of a jury, and upon the conclusion of all the evidence and arguments, judgment was rendered in favor of the *Page 492 
plaintiff and against the defendant for the sum of $768.67 and costs. The defendant prosecutes this writ, applies for a supersedeas, and assigns as error the general grounds that the judgment is contrary to and not supported by the law and evidence.
It is alleged by the plaintiff, and admitted by the defendant, that the plaintiff is a duly licensed real estate broker; that the defendant employed the plaintiff to effectuate an exchange of property; that through the efforts of the plaintiff, the exchange was consummated, and that the plaintiff was entitled to an agreed compensation of $750 for his services. The plaintiff alleges that the compensation was to be paid in cash, while the defendant alleged another method of payment.
[1] The evidence upon the only question in dispute was in sharp conflict; there was competent evidence before the court upon which to base its judgment, and, under the well established and oft announced decisions of this court, we are not at liberty to disturb it. The citation of authorities should be unnecessary.
Judgment affirmed.
MR. CHIEF JUSTICE WHITFORD, MR. JUSTICE CAMPBELL and MR. JUSTICE ADAMS concur. *Page 493